  Case 0:21-cr-60070-JIC Document 1 Entered on FLSD Docket 03/03/2021 Page  1 of 4YH
                                                                       FILED by                               D.C.



                                                                                             Mar 2, 2021
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA                                   ANGELA E. NOBLE
                                                                                            CLERK U.S. DIST. CT.
                   21-60070-CR-COHN/STRAUSS                                                 S. D. OF FLA. -MIAMI
                             CASE NO.
                                          -18-U.S.C.
                                               ---      ------
                                                     § 922(a)(6)
                                            18 U.S.C. § 924(a)(l)(A)

UNITED STATES OF AMERICA

vs.

ARON JAY ADLER,

                        Defendant.
- - - -- - - - - - - - -I
                                           INDICTMENT

       The Grand Jury charges that:

                                              COUNTl
                                False Statement to a Firearms Dealer
                                        (18 U.S.C. § 922(a)(6))

       On or about May 30, 2017, in Broward County, in the Southern District of Florida, the defendant,

                                        ARON JAY ADLER,

in connection with the acquisition of a firearm, that is, one (l) Sig Sauer pistol, model P239 SAS, .40

S&W caliber, bearing serial nwnber 56A017401, from a federally licensed firearms dealer, did

knowingly make a false and fictitious written statement to the dealer, which statement was intended and

likely to deceive the dealer with respect to any fact material to the lawfulness of the sale and other

disposition of such firearm, in that, the defendant stated in Bureau of Alcohol, Tobacco, Firearms and

Explosives Forn1 4473 that he was the actual buyer of the firearm, when in truth and fact, and as the

defendant then and there well knew, he was purchasing the firearm for another person, in violation of

Title 18, United States Code, Section 922(a)(6).
  Case 0:21-cr-60070-JIC Document 1 Entered on FLSD Docket 03/03/2021 Page 2 of 4


                                               COUNT2
               False Statement in Required Information Kept by a Firearms Dealer
                                    (18 U.S.C. § 924(a)(l){A))

       On or about May 30, 20 17, in Broward County, in the Southern District of Florida, the defendant,

                                         ARON JAY ADLER,

did knowingly make a false statement and representation with respect to information required by the

provisions of Chapter 44 of Title 18, United States Code, to be kept in the records of Advanced Firearms,

a federally licensed firearms dealer, in that, the defendant stated in Bureau of Alcohol , Tobacco,

Firearms, and Explosives Form 4473 that the defendant was the actual buyer of the firearm, when in

truth and in fact, and as the defendant then and there well knew, he was acquiring the firearm on behalf

of another person, in violation of Title 18, United States Code, Section 924(a)(l )(A).

                                                             A TRUE BILL




                                                             FOREPERSON




UNITED STATES ATTORNEY



~ XANDER
ASSISTANT UNITED STATES ATTORNEY




                                                    2
     Case 0:21-cr-60070-JIC Document 1 Entered on FLSD Docket 03/03/2021 Page 3 of 4

                                           UNITED ST ATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA


                                                   CASE NO.
UNITED ST ATES OF AMERICA

v.                                                  CERTIFICATE OF TRIAL ATTORNEY

ARON JAY ADLER,

                                     Defendant.
                                                    Superseding Case Information:

Court Division:   (Select One)                       New Defendant(s)                  Yes    No
                                                     Number of New Defendants
         Miami      _        Key West                Total number of counts
     X   FTL                 WPB             FTP

         I do hereby certify that:

         1.       I have carefully considered the allegations of the indictment, the number of defendants, the number
                  of probable witnesses and the legal complexities of the Indictment attached hereto.

         2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.

         3.       Interpreter:    (Yes or No)       NO
                  List language and/or dialect

         4.      This case will take         2-3   days for the parties to try.

         5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                   (Check only one)


         I       0 to 5 days                          X              Petty
         II      6 to IO days                                        Minor
         III     I I to 20 days                                      Misdem.
         IV      21 to 60 days                                       Felony                   X
         V       61 days and over

         6.        Has this case been previously filed in this District Court? (Yes or No)    NO
         If yes:
         Judge:                                              Case No.
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?          (Yes or No)       NO
         If yes:
         Magistrate Case No.
         Related Miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)             NO


         7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                 prior to August 9, 2013? (Mag. Judge Alicia 0. Valle)? Yes___            No ____X_

         8.      Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                 prior to August 8, 2014? (Mag. Judge Shaniek Maynard)? Yes___ No _X__



                                                            *ANDER
                                                            ASSISTANT UNITED STATES ATTORNEY
                                                            COURT ID NO. A5502506
Case 0:21-cr-60070-JIC Document 1 Entered on FLSD Docket 03/03/2021 Page 4 of 4




                           UNITED ST ATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENALTY SHEET


Defendant's Name:     ARON JAY ADLER


Case No:

Count 1:

Material False Statement to Federally Licensed Firearms Dealer

Title 18, United States Code, Section 922(a)(6)

*Max. Penalty: 10 Years' Imprisonment; $250,000 Fine; and 3 Years' Supervised Release

Count 2:

False Statement in Records of Federally Licensed Firearms Dealer

Title 18, United States Code, Section 924(a)(l)(A)

*Max. Penalty: 5 Years' Imprisonment; $250,000 Fine; and 3 Years' Supervised Release

*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
